This cause was tried in the court below before a judgepro tempore, who, after verdict had been returned and judgment rendered, granted to plaintiff in error 60 days within which to prepare and serve his case-made. The case-made was not prepared and served within that time, but within that time plaintiff in error secured from the judge pro tempore an order extending the time within which to make and serve his case for the further period of thirty days; and the case-made was served within the time designated by the second order of extension. Defendants in error have moved to dismiss the appeal for the reason that the judge pro tempore had no power after he ceased to sit in the case to grant additional time in which to prepare and serve the case; and the case-made having therefore been served out of time, said case-made is void. That this contention of defendants in error is well taken has been held several times by this court. Casner v. Wooley, 28 Okla. 424, 114 P. 700;Horner v. Goltry   Sons, 23 Okla. 905, 101 P. 1111. The proceeding in error is accordingly dismissed.
All the Justices concur.